t c memo united_states tax_court gustavo and maria guerrero petitioners v commissioner of internal revenue respondent docket no filed date gustavo and maria guerrero pro_se stuart spielman and jason m silver for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction although respondent contends that this case must be dismissed on the ground that gustavo and maria guerrero petitioners failed to file their petition within the time prescribed by sec_6213 petitioners argue that dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 there being no dispute that we lack jurisdiction over the petition filed herein we must resolve the parties' dispute respecting the proper ground for dismissal see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir background on date petitioners filed a joint federal_income_tax return for the taxable_year listing their address a sec_731 east 52d street los angeles california the los angeles address on date respondent sent a letter to petitioners at the los angeles address notifying petitioner sec_1 all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure that their tax_return for had been selected for examination on date respondent sent a so-called 30-day_letter to petitioners at the los angeles address providing petitioners with notice of respondent's proposed changes to their tax_liability for respondent did not receive either of the above-described letters back from the u s postal service undelivered on or about date petitioners wrote to the internal_revenue_service center in fresno california requesting a copy of their tax_return although petitioners' date letter is not part of the record in this case it appears that petitioners listed their address as adella ave southgate california the southgate address on date the operations manager for the document services branch at the internal_revenue_service center western region mailed a letter to petitioners at the southgate address seeking additional information regarding petitioners' request for a copy of their tax_return in the meantime one day earlier on date respondent had mailed a joint notice_of_deficiency to petitioners at the los angeles address determining a deficiency in their federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 on date the envelope bearing the notice_of_deficiency was returned to respondent undelivered and marked unclaimed petitioners filed a joint petition for redetermination with the court on date the petition was delivered to the court in an envelope bearing a u s postal service postmark date of date at the time the petition was filed petitioners resided at the southgate address as indicated respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition was not timely filed petitioners filed an objection to respondent's motion asserting that the notice_of_deficiency was not mailed to their last_known_address which petitioners identify as the southgate address respondent filed a response to petitioners' objection asserting petitioners' date letter to the fresno service_center requesting a copy of their tax_return did not constitute clear and concise notice of petitioners' change_of address and a review of respondent's computer records revealed that petitioners' address did not change between and this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of the pending motion no appearance was entered by or on behalf of petitioners at the hearing nor did petitioners file a statement with the court pursuant to rule c discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to a taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days under circumstances not present herein from the date that the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency sec_6213 respondent mailed the notice_of_deficiency in question to petitioners at the los angeles address on date the petition arrived at the court in an envelope postmarked date and was filed by the court on date given that the petition was neither mailed nor filed before the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction over the petition sec_6213 and sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioners' failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 petitioners contend that they did not receive the notice_of_deficiency and that the notice is invalid because it was not mailed to their last_known_address although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations thereunder we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite although a taxpayer is obliged to provide respondent with clear and concise notice of a change_of address respondent must exercise reasonable care and due diligence in ascertaining the taxpayer's correct address king v commissioner supra pincite once respondent has mailed the notice_of_deficiency to the taxpayer's last_known_address that is all that is required and respondent's reasonable care and due diligence obligation has been satisfied id the burden of proving that a notice_of_deficiency was not sent to the taxpayer's last_known_address is on the taxpayer yusko v commissioner supra pincite respondent mailed the notice_of_deficiency to the los angeles address listed on petitioners' joint tax_return filed date the last tax_return filed by petitioners prior to the mailing of the notice_of_deficiency consequently the notice_of_deficiency was mailed to petitioners' last_known_address unless petitioners can demonstrate that they provided respondent with clear and concise notice of their change_of address petitioners' assertion that the notice_of_deficiency is invalid appears to be based on the contention that respondent received clear and concise notice of petitioners' change_of address by virtue of petitioners' date letter to the fresno service_center however petitioners failed to submit the letter to the court for consideration in any event insofar as the letter merely served as petitioners' request for a copy of their tax_return it follows that the letter would not constitute clear and concise notice of petitioners' change_of address see king v commissioner supra pincite monge v commissioner supra pincite cantu v commissioner tcmemo_1990_354 james v commissioner tcmemo_1990_128 pritchett v commissioner tcmemo_1986_559 considering all of the facts and circumstances we hold that respondent exercised due diligence and mailed the notice_of_deficiency to petitioners' last_known_address consequently we will grant respondent's motion to dismiss for lack of jurisdiction in order to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioners cannot pursue their case in thi sec_2 court they are not without a legal remedy in short petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
